36 N.J. Super. 321 (1955)
115 A.2d 592
JACOB FREIDUS, CLAIRE FREIDUS AND 601 WEST 26TH CORP., PLAINTIFFS-RESPONDENTS,
v.
JOSEPH E. KAUFMAN, ZELDA KAUFMAN AND CHELSEA HOTEL CORPORATION, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued July 5, 1955.
Decided July 11, 1955.
Before Judges COLIE, GRIMSHAW and McGEEHAN.
Mr. Crawford Jamieson argued the cause for appellants (Messrs. Louis B. Englander and Frank P. Mulligan, attorneys).
Mr. Murray Fredericks argued the cause for respondents.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Haneman in the court below. 35 N.J. Super. 601.